Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 10, 2010 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CFLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
*1496Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinaiy determination finding him guilty of being out of place and noncompliance with a hearing disposition. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge credited back to his inmate account. Accordingly, inasmuch as petitioner has been afforded all of the relief to which he is entitled, this appeal is dismissed as moot (see Matter of Tafari v Selsky, 76 AD3d 1146 [2010]).
Mercure, J.P, Rose, Kavanagh, Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. [Prior Case History: 2010 NY Slip Op 30636(U).]